significant index no department of the treasury internal_revenue_service washington d c u tax_exempt_and_government_entities_division aug get ep pat ao in re company consulting firm x this letter replaces our letter dated date that incorrectly stated the employer_identification_number and plan number associated with the plan and constitutes notice that waivers of the percent excise_tax due under sec_4971 of the internal_revenue_code code have been granted with respect to the liquidity shortfalls for the plan for the fourth quarter of quarters of quarter of quarters this letter also constitutes notice that a waiver of the percent excise_tax due under sec_4971 of the code has been granted with respect to the liquidity_shortfall for the first quarter of the plan_year ending december _ the first quarter of and the first hereinafter these quarters will be referred to as the impacted the first second and third _ all four quarters of the waivers of the percent tax have been granted in accordance with section f of the code for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the waiver of the percent tax has been granted in accordance with section f of the code for the quarter for which this waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity shortfalls for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the impacted quarters and and through the required shortfall amounts after becoming aware of the liquidity shortfalls for quarters consulting firm x re-examined the plan for plan years additional liquidity shortfalls were discovered for the information submitted indicates that the company was unaware that the liquidity shortfalls existed for the impacted quarters until notified by consulting firm x of these requirements on september were paid_by september the impacted the the impacted october shortfall amounts and the date that they were reported to the company the company contributed more than the amount of the shortfalls and the plan’s liquidity_shortfall had been eliminated after becoming aware of the liquidity_shortfall amounts the company requested a waiver of the excise_taxes due under section f of the code for the impacted quarters quarters and reported to the company on liquidity between the due_date for the and and and consulting firm x is a well respected leading firm in the field of pension actuarial services with offices throughout the its possession before the payment due dates of the impacted quarters to put it on notice of the potential for liquidity shortfalls but did not timely make any calculations nor did it inform the company of the potential for liquidity shortfalls in a timely manner consulting firm x had material in there was no other information available to the company that was sufficient for it to determine that there were liquidity shortfalls for the impacted quarters based on the information above it is concluded that the liquidity shortfalls experienced by the plan was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls and the first quarter of the plan_year ending december because the liquidity requirement of sec_412 of the code was satisfied for the plan for the quarter ending june the percent excise_tax of section f does not apply with respect to the liquidity shortfalls that existed for the plan for the second third and fourth quarters of the plan_year ending december this ruling letter is directed only to the taxpayer that requested it sec_6110 this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter provides that it may not be used or cited by others as precedent 20vu44502 a copy of this letter has been sent to the employee_plans classification manager in a copy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely e ann trichilo acting manager employee_plans actuarial group
